Motion for an order admitting petitioner to practice as an attorney in this State. On the court’s own motion, petitioner is directed to serve notice upon the Attorney-General of the State of New York that petitioner will challenge the constitutionality of CPLR 9406 (subd 2) and section 464 of the Judiciary Law and serve copies of all motion papers and memoranda of law submitted so as to permit the Attorney-General to appear as a party in this proceeding. Concur—Kupferman, J. P., Silverman, Fein, Sandler and Sullivan, JJ.